Citation Nr: 0502454	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 4, 
2003, for the award of individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from January 1944 to June 
1945.

This appeal arises from a November 2003 rating decision by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans' Affairs which granted entitlement to 
total disability rating based on individual unemployability 
(TDIU) effective from September 4, 2003.


FINDING OF FACT

1.  On December 7, 2001, the veteran filed a claim for 
increased rating for his service-connected disabilities.  

2.  As a result of a March 2002 rating decision, the combined 
rating assigned for the veteran's service-connected 
disabilities was 70 percent effective from December 7, 2001.  

3.  Effective December 7, 2001, the veteran's disabilities 
met the minimum criteria of 38 C.F.R. § 4.16(a) and the 
record included indications that the veteran was unemployable 
due to his service-connected disabilities.  

4.  VA failed to act on the reasonable raised claim of 
entitlement to a TDIU rating.

5.  When the veteran's formal application for TDIU was 
received on September 4, 2003, his informal claim for TDIU 
was still pending.


CONCLUSION OF LAW

Entitlement to an effective date of December 7, 2001 for the 
award of a total disability rating due to individual 
unemployability is established.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Earlier Effective Date for a TDIU 
rating

There is no doubt that the veteran filed a formal claim for 
individual unemployability that was received on September 4, 
2003.  However, the veteran contends that his claim for an 
increased rating, filed on December 7, 2001, should also be 
construed as a claim for TDIU.  For the reasons outlined 
below, the Board agrees.  

On December 7, 2001, the veteran filed a claim for an 
increased disability rating for his service-connected 
disabilities.  After VA examination, the RO, in a March 2002 
rating decision, increased the rating assigned to the 
veteran's anxiety disorder from 10 to 50 percent effective 
from December 7, 2001; continued the 20 percent rating 
assigned for a shell fragment wound of the right foot; 
granted service connection for an impairment of dorsiflexion 
of the right foot and assigned a 20 percent rating effective 
from December 7, 2001; and granted service connection for a 
painful scar of the right foot and assigned a 10 percent 
rating effective from December 7, 2001.  The veteran's 
combined disability rating was 70 percent effective December 
7, 2001.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held, "when an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file  . . . evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for a TDIU 
rating."  See Norris v. West, 12 Vet. App. 413 (1999).  
Here, effective December 7, 2001, the veteran's disabilities 
met the minimum criteria of 38 C.F.R. § 4.16(a) with a 
combined disability rating of 70 percent and one disability 
rated as greater than 40 percent disabling.  Further, the 
record at that time included indications that the veteran was 
unemployable due to his service-connected disabilities.  
Therefore, the RO should have considered the reasonably 
raised claim for a TDIU rating.  As VA failed to act on the 
informal claim for a total disability rating based on 
individual unemployability, that claim was pending when the 
veteran filed his formal application on September 4, 2003.  
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  Based on 
a review of the record, the Board finds that it was factually 
ascertainable that the veteran was unemployable by reason of 
his service-connected disabilities when he filed his claim 
for an increased rating on December 7, 2001.  Accordingly, 
the effective date of the veteran's TDIU rating is December 
7, 2001.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Hurd v. West, 13 Vet. App. 449 (2000); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  December 7, 2001.  

II.  VCAA

The Board finds that no further development is required.  VA 
has a duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  
In view of the ultimate disposition of this case, any defect 
in notice or development is harmless error.  


ORDER

Entitlement to an effective date of December 7, 2001, for the 
award of a total disability rating due to individual 
unemployability is granted, subject to the laws and 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



	


 Department of Veterans Affairs


